Citation Nr: 1534377	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-46 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether a March 2009 substantive appeal (VA Form 9) respecting the claims addressed in the October 2006 rating decision and July 2007 statement of the case was timely submitted, including whether waiver of timeliness is warranted. 

2. Whether new and material evidence has been submitted to reopen the service connection claim for a left hip disability. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for depression, bipolar disorder, or other acquired psychiatric disorder, including as secondary to service-connected disability of the back and left elbow. 

5. Entitlement to service connection for dyslexia. 

6. Entitlement to service connection for a skin disorder. 

7. Entitlement to service connection for lymphoma. 

8. Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected left elbow disability. 

9. Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

10. Entitlement to service connection for neurologic abnormality of the lower extremities, including radiculopathy, peripheral neuropathy, and meralgia paresthetica, claimed as secondary to service-connected disability of the thoracic spine. 

11. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected disability of the thoracic spine. 

12. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to medications for service-connected disabilities of the thoracic spine and left elbow. 

13. Entitlement to an effective date earlier than July 31, 2001 for the award of service connection for degenerative disc disease and degenerative joint disease of the thoracic spine, including whether clear and unmistakable error (CUE) was committed in a February 1975 rating decision that originally denied this claim. 

14. Entitlement to an initial rating greater than 20 percent for service-connected degenerative disc disease and degenerative joint disease of the thoracic spine (thoracic spine disability). 

15. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in June 2002, October 2006, September 2009, and September 2010.  

The Veteran testified at a hearing before the undersigned in May 2015.  A transcript is of record. 

The Board notes that although service connection for "nerve damage secondary to back injury" was previously denied in a June 2002 rating decision, and the Veteran did not appeal this denial, this issue is also part and parcel of the initial evaluation to be assigned the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014) (providing, in pertinent part, that associated neurologic abnormality is to be rated separately).  As service connection was granted for the Veteran's back disability based on a July 2001 claim which was adjudicated in the June 2002 rating decision, the issue of service connection for associated neurologic abnormality also stems from that claim, which is now on appeal before the Board with respect to the initial rating to be assigned, and thus there is no need to reopen it with new and material evidence. 

The Veteran submitted additional evidence after the January 2015 supplemental statement of the case was issued and waived his right to initial review of this evidence by the agency of original jurisdiction (AOJ) in written statements dated in January 2015 and May 2015.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The Veteran submitted a new claim for chronic fatigue syndrome in January 2015.  This claim has not yet been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claims for PTSD, other acquired psychiatric disorders including depression and bipolar disorder, a skin disorder, lymphoma, neurologic abnormality of the lower extremities, and GERD; the initial rating of the thoracic spine disability; the issue of entitlement to TDIU; and the issue of whether an earlier effective date of service connection is warranted for the thoracic spine disability, including on the basis of CUE in a February 1975 rating decision, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Within the appeal period, the Veteran submitted an October 2007 request for extension of the time limit to submit a substantive appeal following issuance of the July 2007 statement of the case (SOC), to which the RO did not respond. 

2. A June 2002 rating decision last denied service connection for a left hip condition, and the Veteran did not appeal the denial of this claim. 

3. Additional evidence received since the June 2002 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a left hip disability. 

4. The Veteran does not have a disability of the left hip. 

5.  Service connection is in effect for neuropathy of the left upper extremity, including of the hand.  

6.  The Veteran withdrew the appeal concerning the service connection claims for dyslexia and peripheral neuropathy of the right upper extremity on the record at the May 2015 Board hearing. 


CONCLUSIONS OF LAW

1. The timeliness of the March 2009 substantive appeal (VA Form 9) is waived.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2015).  

2. The June 2002 rating decision, which denied service connection for a left hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3. New and material evidence has been submitted to reopen the service connection claim for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for service connection for a left hip disability are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The appeal concerning entitlement to service connection for peripheral neuropathy of the left upper extremity has already been granted and there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105 (West 2014).

6.  The criteria for withdrawal of a substantive appeal are satisfied with respect to the service connection claims for dyslexia and peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of March 2009 Substantive Appeal

In order to perfect an appeal to the Board, a substantive appeal (VA Form 9 or equivalent statement) must be submitted within 60 days of the date of mailing of the statement of the case (SOC) or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 C.F.R.§ 20.302(b) (2015); see 38 C.F.R. §§ 20.200, 20.202 (2015).  However, a timely filed substantive appeal is not a jurisdictional bar to Board review, and thus it is within the Board's discretion to waive the issue of timeliness under appropriate circumstances.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  A request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  Id.  The extension request must generally be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable records have been transferred to another office.  Id. 

The Veteran submitted a timely notice of disagreement (NOD) in response to an October 2006 rating decision issued by the Cleveland RO.  After a July 2007 SOC was issued, the Veteran submitted a request for extension of the time limit to submit a substantive appeal which was received at the Cleveland RO on October 3, 2007.  The Veteran's request for an extension was received at the appropriate office within the remainder of the one-year of the appeal period, and thus was timely submitted.  See id.  The RO never responded to this request.  Thus, the Veteran had no way of knowing whether his extension request had been granted or how long the time period had been extended.  Under these circumstances, waiver of the timeliness of the appeal is warranted, as there is no indication of bad faith on the Veteran's part, and he was potentially prejudiced by the RO's non-response to his extension request.  Percy, 23 Vet. App. at 44-46. 

Accordingly, the Board has taken jurisdiction of the issues adjudicated in the July 2007 SOC, which are listed on the cover page of this decision. 


II. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the service connection claim for a left hip disability.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A March 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA treatment records, and treatment records from non-VA providers have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in July 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in May 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the undersigned explained the elements of service connection, and the Veteran had an opportunity to provide testimony in support of his claim for a left hip disability, facilitated by questioning from the undersigned and his representative.  He did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  The evidence of record, including a July 2011 VA examination report and treatment records, consistently shows that the Veteran does not have pathology of the left hip.  Thus, based on the evidentiary development accomplished by VA, the Veteran's testimony at the hearing, and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

III. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a left hip disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for a left hip condition was last denied in a June 2002 rating decision.  The Veteran was notified of this decision and his appellate rights in a July 2002 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD) with respect to the denial of this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the denial of service connection for a left hip disability in the June 2002 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether the denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After the June 2002 rating decision was issued, service connection was granted for the Veteran's thoracic spine disability in a July 2009 decision of the Board.  The Veteran's claim for the left hip disability is based on causation or aggravation by the thoracic spine disability.  See 38 C.F.R. § 3.310 (setting forth requirements for establishing service connection on a secondary basis).  The grant of service connection for the thoracic spine disability satisfies the low threshold of raising a reasonable possibility of granting the claim for a left hip disability as secondary to the back disability.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 

Accordingly, new and material evidence has been submitted, and the claim for a left hip disability is reopened.  See id.



IV. Service Connection for Left Hip Pain and Left Upper Extremity Neuropathy

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("medical nexus") between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  With regard to aggravation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A. Left Hip

The first service connection element, evidence of a current disability, is not satisfied.  

A July 1998 VA treatment record reflects that the Veteran reported numbness of the left lateral thigh up to the knee and was referred for a consultation.  The consulting physician provided a tentative diagnosis (as indicated by a question mark) of meralgia paresthetica.  

An October 2001 VA treatment record reflects that the Veteran reported shooting, numbing pain in the left lateral thigh from the lateral hip to the proximal knee.  

A January 2002 VA examination report reflects that an X-ray study of the left hip was normal.  

A November 2002 VA treatment record reflects treatment for the Veteran's thoracic and lumbar spine conditions, and notes that tenderness was elicited with palpation of the hip joint, and that testing of the left hip caused pain into the back.  The impression was degenerative changes of the thoracic and lumbar spine.  

The Veteran underwent epidural steroid injections of the left hip at VA in August 2003, and injections of the left hip were also performed in July 2004 and August 2004. 

A February 2004 VA treatment record reflects that the Veteran reported low back pain with radiation into his left hip.  

An August 2004 VA treatment record reflects a diagnosis of "left hip bursitis, chronic inflammation, rule-out degeneration."  However, this record also states that the plan was to perform a magnetic resonance imaging (MRI) study and X-rays of the left hip, indicating that the diagnosis of left hip bursitis was based only on the Veteran's symptoms rather than objective clinical findings.  

An April 2006 VA treatment record reflects that the Veteran reported low back pain radiating to the left hip and lateral thigh. 

The VA treatment records show that beginning April 2008 and continuing through 2014, a diagnostic code designated for osteoarthritis of the left hip was listed in his past medical history.  However, the VA treatment records are otherwise devoid of clinical findings of arthritis of the left hip, including based on diagnostic imaging.  Rather, diagnostic imaging studies of record affirmatively show that the Veteran's left hip was normal. 

The July 2011 VA examination report shows that an MRI of the left hip performed on that day was normal.  Based on review of the Veteran's medical history and physical examination, including the MRI, the examiner concluded that there was no diagnostic evidence for any current or chronic left hip condition.  

An October 2014 VA peripheral nerves examination report reflects that the Veteran reported pain in the left thigh on the anterolateral aspect, extending from the left hip joint to the left knee joint, and ongoing for the past fifteen years.  He also noticed tingling and numbness in the same spot.  The examiner found that these symptoms were suggestive of left meralgia paresthetica.  

An October 2014 VA hip and thigh VA examination report (Disability Benefits Questionnaire) reflects a diagnosis of "hip sprain" that had been diagnosed fifteen years earlier, according to the examiner.  It is evident from review of this report that the diagnosis of hip strain was not based on the examiner's own clinical findings, but was adopted from a previous diagnosis as indicated by the examiner.  However, the Veteran has never reported spraining his hip and there is no such diagnosis in the voluminous treatment records documenting his medical history since 1998.  In this regard, the Veteran has reported exclusively receiving treatment at VA since at least 1998, and the VA treatment records from 1998 to 2015 are in the claims file, and show that he has never been diagnosed with a left hip sprain.  Accordingly, the probative value of the diagnosis of a left hip sprain in the October 2014 VA examination report is diminished, and outweighed by the many years' worth of records showing no such diagnosis, as well as the objective diagnostic imaging studies showing that the Veteran's left hip was normal. 

The evidence reviewed above shows that the Veteran does not have pathology of the left hip, but rather a neurological condition, sometimes diagnosed as meralgia paresthetica, manifested by radiating, shooting pain and numbness from the low back to the left hip or thigh and knee.  The diagnosis of bursitis appears to be based solely on the Veteran's subjective complaint, as the January 2002 VA X-ray study and July 2011 MRI study showed that the left hip was normal.  The objective clinical findings derived from the diagnostic imaging studies carry more weight than the diagnosis based only on the Veteran's report of pain.  Indeed, as noted above, just below the diagnosis of bursitis was the plan to obtain MRI and X-ray studies of the left hip, although no such imaging was performed until the July 2011 MRI showing normal findings.  Similarly, the diagnostic code pertaining to osteoarthritis listed in the Veteran's past medical history from 2008 to 2014 does not appear in any way correlated with objective clinical findings.  The October 2014 VA examiner also noted that there was no X-ray evidence of arthritis with regard to the left hip.  As the listing of left hip osteoarthritis in the Veteran's past medical history is dated both before and after the July 2011 MRI showing that the left hip was normal, the Board concludes that it does not represent a new diagnosis made subsequent to the July 2011 VA examination.  Thus, further examination is not warranted.  Accordingly, the preponderance of the evidence shows that the Veteran does not have a disability of the left hip.  

In the absence of a current left hip disability, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The Board recognizes that although the Veteran's left hip has been found to be normal on diagnostic imaging and physical examination, he nevertheless experiences pain in his left hip.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, the Veteran's left hip pain has often been reported in the context of radiating and numbing pain from the low back to the thigh and knee, and the treatment records suggest that his symptoms may be due to a neurologic condition, including meralgia paresthetica.  The issue of whether service connection may be established for a neurologic condition of the lower extremities is being remanded for further development, as discussed below. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left hip disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


B. Peripheral Neuropathy of the Left Upper Extremity

A claim of service connection for peripheral neuropathy of the left upper extremity, including as secondary to the service-connected left elbow disability, was certified to the Board.  However, the Veteran's service-connected left elbow disability has already been assigned a 40 percent rating based on left upper extremity neuropathy, as shown in the Board's March 2006 grant of a 40 percent rating for the left elbow disability under 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Diagnostic Code 8513 (2014) (pertaining to paralysis of all radicular groups), and as confirmed in rating code sheets generated by the RO since that time.  The Veteran's left hand symptoms and functional impairment were also factored into the 40 percent evaluation, as is evident from the Board's discussion in this decision.  In short, service connection is already in effect for neuropathy of the left upper extremity, including of the hand.  The Board had found in its March 2006 decision that this was the most favorable manner by which to evaluate manifestations of the Veteran's left elbow disability.  The RO erred in adjudicating and denying this claim, and instead should have informed the Veteran that service connection is already in effect for this disability.  Accordingly, this appeal will be dismissed, as it concerns a disability for which service connection has already been established and there remains no case or controversy regarding this issue.  See 38 U.S.C.A. § 7105(d). 


VI. Withdrawal of Appeal

The transcript of the May 2015 Board hearing shows that the Veteran clearly expressed on the record his wish to withdraw the appeal of the denials of service connection for right upper extremity neuropathy and dyslexia.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b) (appeals may be withdrawn on the record at a hearing).  


When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal of the denial of service connection for right upper extremity neuropathy and dyslexia is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

The timeliness of the March 2009 substantive appeal (VA Form 9) respecting the claims addressed in the October 2006 rating decision and July 2007 statement of the case is waived; the appeal is granted to this extent only.  

Entitlement to service connection for a left hip disability, claimed as secondary to service-connected disability of the thoracic spine, is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed, as service connection is already in effect for this disability.  

Entitlement to service connection for dyslexia is dismissed. 

Entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed. 


REMAND

The remaining issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to the claims for PTSD or another acquired psychiatric disorder, including depression and bipolar disorder, the evidence of record indicates that the Veteran's physical conditions may have caused or aggravated a mood disorder, including depression and anxiety.  For example, a November 2001 VA treatment record reflects a diagnosis of a "mood disorder due to pain."  An October 2003 VA treatment record reflects a diagnosis of "anxiety disorder due to medical condition."  A January 2004 VA treatment record states that the Veteran had "depression of mood related to his chronic back pain."  Thus, the issue of service connection as secondary to the Veteran's service-connected physical conditions, including on the basis of aggravation, has been raised by the record.  See 38 C.F.R. § 3.310 (providing for service connection on a secondary basis, including due to aggravation); Robinson v. Shinseki 557 F.3d 1355, 1361 (Fed. Cir. 2009) (Board must consider all theories of entitlement reasonably raised by the claimant or the record).  On remand, a VA examination and opinion must be obtained as to whether the Veteran's service-connected back and left elbow disabilities have caused or aggravated a psychiatric disorder.  See 38 C.F.R. § 3.159(c) (the duty to assist includes providing a VA examination when warranted, as defined by law).  

Further, with regard to PTSD, the AOJ should also take this opportunity to verify through the U.S. Joint Services Records Research Center (JSRRC) or other appropriate source the circumstances of B.C.'s death, to the extent possible.  In this regard, one of the stressors identified by the Veteran was his witnessing first hand a fellow service member, B.C., take his own life, as he related at the March 2015 Board hearing.  While the available service personnel records confirm that the Veteran escorted B.C.'s remains to B.C.'s home town, they are not sufficient to verify whether the Veteran actually witnessed the suicide, as he asserts.  The service personnel records reflect that the death of B.C. occurred on or around February 12, 1974 while he was stationed at Ft. Hood.  B.C. was assigned to Company A, 13th Signal Battalion, 1st Cavalry Division.  

With regard to the service connection claims for lymphoma and a skin condition, the Veteran claims that he was exposed to an herbicide such as Agent Orange while stationed at Ft. Hood.  When there is an allegation of herbicide exposure outside of Vietnam, Korea at or near the demilitarized zone, and certain other specified areas (i.e. Thailand), VA must follow the procedures set forth in the Adjudication Procedure Manual to aid in the determination as to whether herbicide exposure is established.  See Adjudication Procedure Manual, M21-1MR, IV, ii.2.C.10.o.  Specifically, when a veteran provides the approximate dates of the alleged exposure, as well as the location and nature of such exposure, this information is to be furnished to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service is unable to confirm that the herbicides were used as alleged, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified.  If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in M21-1MR, Part IV, Subpart ii, 1.D.16c.  Id.  None of these steps has been accomplished.  On remand, the AOJ must undertake this development.  

With regard to the claim for a neurologic condition of the lower extremities associated with the Veteran's service-connected thoracic spine disability, an aggravation opinion is warranted.  Specifically, the July 2011 VA examination report reflects the examiner's opinion that the Veteran had an S-1 radiculopathy "presumably originating in the L5, S1 joint space" which is "less likely than not associated in any way" with the thoracic spine disability.  The examiner made a similar finding with regard to peripheral neuropathy of the lower extremities, explaining that it was not caused by pinched nerves.  However, the opinion does not address the likelihood that these neurologic conditions were aggravated by the thoracic spine disability, and thus is not sufficient to render an informed decision on this issue.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that a VA opinion addressing secondary service connection was inadequate as it did not address the issue of aggravation); see also 38 C.F.R. § 3.310.  On remand, an aggravation opinion must be obtained.  

A VA opinion is also required with respect to the claim for GERD.  The Veteran contends that his GERD was caused or aggravated by medication he has taken for his service-connected back and elbow disabilities, including nonsteroidal anti-inflammatories (NSAIDs) such as Naproxen.  The VA treatment records show that he was prescribed NSAID's including Naproxen and other medications for his back pain for many years.  As service connection may be established on a secondary basis for disability due to medication used to treat a service-connected disability, an opinion is warranted on this issue.  See 38 C.F.R. §§ 3.159(c), 3.310.  

With regard to the initial rating of the Veteran's thoracic spine disability, the VA examination reports are not sufficient to make an informed decision.  Specifically, the June 2014 VA examination report reflects that the Veteran was not able to perform repetitive range-of-motion testing because it was too painful, without further commentary by the examiner.  The October 2014 VA examination report simply notes that the Veteran reported frequent flare-ups of his lower back pain with various activities without further detail.  The Board is unable to determine based on these findings whether and to what extent the Veteran has additional disability of the thoracic spine beyond what is recorded on range of motion testing due to functional loss on repeated use, including due to flare-ups.  See Mitchell v. Shinseki 25 Vet. App. 32, 43 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  Although the October 2014 examiner noted that it would be speculative to determine the degree of range of motion lost during a flare-up without personally witnessing it, the examiner must still obtain more specific information from the Veteran as to the frequency of the flare-ups, how long they last, and how they impact his functioning.  

Further, the Veteran has a nonservice-connected lumbar spine condition that causes significant pain and also impairs functioning.  Although it might not be possible to determine to what extent his limited range of motion is due to the lumbar spine disability as opposed to the thoracic spine disability, the examiner must distinguish, to the extent possible, the relative impacts of the thoracic spine and the lumbar spine disability on functioning, including during flare-ups, taking into account the medical history documented in the treatment records and the actual objective pathology shown on diagnostic imaging and physical examination. 

Accordingly, a new VA spine examination must be performed with an opinion that addresses the above issues.  See 38 C.F.R. § 4.2 (2015) (providing, in pertinent part, that if a VA examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes).  The Board also notes that the Veteran stated at the May 2015 Board hearing that his back had worsened since the October 2014 VA examination.  Thus, a new VA examination will help ensure that the record adequately documents the current state of the Veteran's thoracic spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  

With regard to the Veteran's appeal of the July 31, 2001 effective date of service connection for his thoracic spine disability, he has repeatedly argued, including in the March 2009 substantive appeal, that there was clear and unmistakable (CUE) error in the February 1975 rating decision that originally denied this claim.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  As an earlier effective date is potentially available based on reversal of the February 1975 rating decision as a result of a finding of CUE therein, the appeal of the earlier effective date is intertwined with this issue.  See id.; 38 C.F.R. § 3.400 (2015).  The Board may not adjudicate the CUE motion in the first instance as it would deprive the Veteran's right to one review on appeal.  See 38 U.S.C.A. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary [of VA] shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a) (2015); Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (observing that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511(a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an [AOJ]").  Accordingly, the Board will defer a decision on whether an earlier effective date of service connection is warranted for the thoracic spine disability pending the AOJ's adjudication of the CUE motion regarding the February 1975 rating decision.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

As the determination of entitlement to TDIU may be impacted by resolution of the other claims being remanded, the Board will defer a decision on this issue pending further development and adjudication of the other claims.  See id.


A review of the record shows that the Veteran was sent letters from the Columbus, Ohio Veterans Benefits Office in November 2014 and December 2014 informing him that he was denied participation in a VA Vocational Rehabilitation program.  All records associated with the Veteran's application for vocational rehabilitation and education benefits must be obtained and added to the file, as they might be relevant to the claims on appeal. 

Finally, the AOJ should determine whether the Veteran received treatment at VA prior to 1998, and made appropriate efforts to obtain any records of such treatment. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of whether CUE was committed in the February 1975 rating decision with regard to the denial of service connection for residuals of a fracture of the back at T11 and T12. 

2. Add to the file all outstanding VA treatment records dated since May 2015, including from the Chalmers P. Wylie VA Ambulatory Care Center in Columbus, Ohio and all associated community clinics, the Salisbury VA Medical Center (VAMC), and/or any other VA facility as determined by the AOJ. 

3. Make appropriate efforts to obtain and add to the file any available VA treatment records dated in the 1990's prior to 1998, unless it is determined that the Veteran did not receive treatment at VA prior to 1998.

4. Obtain any available VA Vocational Rehabilitation records and add them to the claims file. 

5. Conduct the following development regarding the Veteran's alleged exposure to an herbicide agent such as Agent Orange while stationed at Ft. Hood.  He was stationed there from April 1973 to October 1974, and states that he used herbicide sprays himself and also was exposed to herbicide residues as a result of handling equipment that had been in Vietnam. 
a. Send the information regarding the Veteran's alleged herbicide exposure to the Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  
* The Veteran states that he was exposed to herbicides while stationed at Ft. Hood from April 1973 to October 1974, including from directly spraying them and from equipment used in Vietnam. 
b. If the Compensation Service is unable to confirm that the herbicides were used as alleged, then the information is to be submitted to the Joint Services Records Research Center (JSRRC) to determine whether such exposure can be verified.  
c. If the JSRRC is unable to verify the exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in M21-1MR, Part IV, Subpart ii, 1.D.16c.  Id.  

6.  Make appropriate efforts to determine the circumstances of the death of B.C., to the extent reasonably possible, including by contacting the JSRRC or other appropriate source, as determined within the AOJ's discretion.  B.C.'s death occurred on or around February 12, 1974 while he was stationed at Ft. Hood.  He was assigned to Company A, 13th Signal Battalion, 1st Cavalry Division.  The Veteran argues that he personally witnessed B.C.'s suicide. 

7. Then, schedule the Veteran for a VA psychiatric examination to assess whether he has an acquired psychiatric disorder secondary to his service connected back and left elbow disabilities.  The entire claims file must be made available to the examiner, and the examiner must note that the file has been reviewed.  All pertinent clinical findings must be reported. 

The examiner must render an opinion on the following: 
A. Causation: Whether the Veteran's service-connected thoracic spine and left elbow disabilities caused an acquired psychiatric disorder, including depression and/or anxiety disorder. 
B. Aggravation: Whether the Veteran's service-connected thoracic spine and left elbow disabilities aggravated an acquired psychiatric disorder (i.e. there is additional impairment beyond any established baseline).  

The examiner should consider (but need not discuss or address in the report) the following: A November 2001 VA treatment record reflecting a diagnosis of a "mood disorder due to pain;" an October 2003 VA treatment record reflecting a diagnosis of "anxiety disorder due to medical condition;" and a January 2004 VA treatment record stating that the Veteran had "depression of mood related to his chronic back pain."

The examiner's opinion must be supported by a complete explanation. 

8. Schedule the Veteran for a VA examination to assess whether his GERD was caused or aggravated by medication for his service-connected back and left elbow disabilities.  The entire claims file must be made available to the examiner, and the examiner must note that the file has been reviewed.  All pertinent clinical findings must be reported. 

The examiner must render an opinion on the following: 
A. Causation: Whether medication for the Veteran's service-connected back and left elbow disabilities, including (but not limited to) nonsteroidal anti-inflammatories (NSAIDs) such as Naproxen, caused his GERD.
B. Aggravation: Whether medication for the Veteran's service connected back and left elbow disabilities, including (but not limited to) NSAIDs such as Naproxen, aggravated his GERD (i.e. there is additional impairment beyond any established baseline).  

The examiner's opinion must be supported by a complete explanation. 

9. Schedule the Veteran for a VA spine examination to evaluate the current level of severity of his service-connected thoracic spine disability, and to assess whether it has aggravated a neurologic abnormality of the lower extremities. The entire claims file must be made available to the examiner, and the examiner must note that the file has been reviewed.  All pertinent clinical findings must be reported. 

The examiner must address the following: 
A. Differentiate (to the extent possible) the impact of the thoracic spine disability on functioning from the lumbar spine disorder: Service connection is only in effect for the thoracic spine disability.  Thus, the examiner must distinguish, to the extent possible, the relative impacts of the thoracic spine and the lumbar spine disability on functioning, including during flare-ups, taking into account the medical history documented in the treatment records and the actual objective pathology shown on diagnostic imaging and physical examination.
B. Functional impairment and DeLuca criteria: The examiner must obtain more specific information from the Veteran as to the frequency of flare-ups, how long they last, and how they impact his functioning and record this in the examination report.  The examiner shoulder take into account (but need not discuss) whether any apparent functional impairment beyond range-of-motion testing is consistent with the objective clinical findings and the documented medical history. 
C. Aggravation of neurologic abnormality: Whether the Veteran's service-connected thoracic spine disability has aggravated a neurologic abnormality of the lower extremities (i.e. there is additional impairment beyond any established baseline), including radiculopathy, meralgia paresthetica, and/or peripheral neuropathy.  Although these neurologic abnormalities have been found to be unrelated to the thoracic spine disability, the examiner must provide an opinion specific to the issue of aggravation. 

The examiner's opinion must be supported by a complete explanation. 

10. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

11. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


